Per Curiam,
We find nothing in this record to justify a reversal of the judgment. The case appears to have been tried with marked ability and fairness. Plaintiff’s right to recover depended on questions of fact which were clearly for the consideration of the jury; and they were accordingly submitted to them by the learned trial judge with full, clear and- accurate instructions. *575Beyond that he had no right to go. If he had complied with defendant’s fourth request for instructions, and charged that, “ under all the evidence in the case the verdict must be for the defendant,” it would have been manifest error. As we had occasion to say in Railroad v. Werner, 89 Pa. 59 (a case in some of its features not unlike the one under consideration), u When the facts are admitted or so clearly and conclusively proved as to admit of no reasonable doubt, it is the duty of the •court to declare the law applicable to them; but, when material facts are disputed or inferences of fact are to be drawn from the testimony, it is the exclusive province of the jury to determine what they are. The line of demarcation, in that respect, between the duty of the court and that of the jury should be ■carefully guarded. While, on the one hand, the court should never permit the jury to disregard or evade its instructions as to matters of law, it should be equally careful not to invade the province of the jury and take upon itself the determination ■of facts about which there is any dispute.” In this case, the learned trial judge acted strictly within the lines of his duty.
We find nothing in either of the specifications of error that requires special notice. Neither of them is sustained.
Judgment affirmed.